Citation Nr: 0430589	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1955 
to September 1959.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In June 1991 the RO granted service connection for hepatitis 
C and assigned a 10 percent evaluation effective March 12, 
1991.  The veteran disagreed with the initial rating and in 
December 1991, the RO assigned an increased rating of 30 
percent and the veteran continued an appeal.  

In July 1992, the RO denied the veteran's claim for a TDIU.  
In March 1995, June 1996, February 1998, and June 1999, the 
Board remanded the issues of an increased rating for 
hepatitis C and a TDIU to the RO for further development and 
adjudicative actions.

The case was returned to the Board and in May 2001, the Board 
issued a decision denying entitlement to an initial 
evaluation in excess of 30 percent for hepatitis C, and 
entitlement to a TDIU. The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).

In September 2002, the veteran's attorney and the Secretary 
of VA entered into a joint motion for partial remand and a 
stay of the proceedings.  

The CAVC granted the motion for remand in October 2002, 
thereby vacating the Board's May 2001 decision and remanding 
the case for readjudication and issuance of a new decision.  

The Board in June 2003 again remanded the case to the RO for 
further development and adjudicative action.  



In March 2004 the RO most recently affirmed the 
determinations previously entered and returned the case to 
the Board for appellate consideration.  

In June 2004, the Board denied entitlement to a disability 
evaluation in excess of 30 percent for hepatitis C and 
remanded the issue of entitlement to a TDIU to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  There 
was no appeal of the denial of an increased initial 
evaluation for hepatitis C.  The RO completed adjudication of 
other issues and recently returned the case to the Board for 
appellate consideration of the claim of entitlement to a 
TDIU.


FINDINGS OF FACT

1.  Service connection has been granted for a right elbow 
disability, evaluated as 20 percent disabling; right ulnar 
neuropathy rated 10 percent disabling and chronic hepatitis 
C, evaluated as 30 percent disabling.  The combined schedular 
evaluation is 50 percent.

2.  The veteran completed two years of college, and has 
occupational experience as an electrician; he last worked in 
1988.

3.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 4.16, 4.18, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Pertinent to the matter at issue, the record shows that the 
veteran did not appeal a February 1999 decision wherein the 
RO denied entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for a mood disorder caused by 
oxygen deprivation during surgery in 1988.  He did not appeal 
a July 2000 decision wherein the RO denied entitlement to 
service connection for low back pain with degenerative 
changes or the December 2000 rating determination that 
affirmed the previous decision.  The RO in August 2004 denied 
service connection for an "unspecified right shoulder 
condition" and provided notice of the determination.  There 
is no notice of disagreement with that determination on file.  

In February 1960 the veteran was granted service connection 
for residuals of a fractured right radius with excision of 
head of radius and assigned a 20 percent disability 
evaluation.  The initial disability evaluation has remained 
in effect.  Hepatitis C is rated 30 percent and right chronic 
ulnar nerve neuropathy is rated 10 percent.  Noncompensable 
(0 percent) ratings are in effect for scars of the medial and 
lateral surface of the right elbow.  The combined evaluation 
for his service-connected disabilities is 50 percent. 

In February 1991 the veteran was diagnosed with chronic 
hepatitis C.  In March 1991 a liver biopsy disclosed chronic 
micronodular cirrhosis.  He was hospitalized and diagnosed 
with chronic hepatitis C.  

In September 1991 the veteran was hospitalized, inter alia, 
for instructions in Interferon injections.  It was noted that 
he was without complaints prior to admission and without 
complaints during his hospital stay.  VA outpatient treatment 
records in October 1991 indicate that the veteran had no 
major problems concerning hepatitis C since he had begun 
receiving Interferon in September 1991.  It was noted that he 
had the usual fatigue and malaise the day after each shot.  
There was no insomnia or depression, but he reported that he 
was much more irritable.  His appetite was good.  His weight 
was increased.  

His energy was okay, but he indicated he had good and bad 
days.  He was diagnosed with chronic hepatitis C on 
Interferon with no problems.

In December 1991 the RO increased the disability evaluation 
for hepatitis C to the current 30 percent.  The veteran 
asserted that he is constantly sick because of chronic 
hepatitis, that the medication made him sick until his next 
treatment of Interferon and that he could not work or live 
normally due to the effects of treatment with Interferon 
therapy.

VA outpatient treatment records in February 1992 show the 
veteran continued to have malaise, fatigue and irritability 
from Interferon.  He had no depression, headache or fever.  
It was noted that he had been on Interferon for five months 
and that chances of complete remission seemed less likely.  
His appetite was fair to poor, his energy was poor, and his 
weight had decreased nine to ten pounds since beginning 
Interferon.  The assessment was chronic hepatitis C and 
cirrhosis; liver function tests (LFT's) somewhat better with 
Interferon but not fully improved to normal.

In March 1992 the veteran provided oral testimony before a 
Hearing Officer at the RO regarding his service-connected 
hepatitis C disability.  He was having chronic depression, 
fatigue and "gastro tract" problems as a result of hepatitis.  
He had been taking Interferon since 1991.  Hearing Transcript 
(Tr.), p. 3.  He was self-employed in the electrical business 
and he could no longer do that work.  He was a construction 
electrician prior to going into his own business; and such 
work required climbing, lifting, stretching, bending and 
carrying heavy loads, such as wire and pipe.  

He currently tired easily and could no longer perform the 
work in order to hold a "nine to five" job.  He had not held 
a job since 1988. Tr., p. 4.  He had a loss of appetite and 
had lost about sixty pounds since the operation in 1988.  He 
was still losing weight. Tr., p. 5.  

After working for about an hour he was totally exhausted, and 
lay down for about an hour and a half.  After he rested, he 
worked around the house or in the shop. Tr., p. 9.  He was 
first diagnosed with hepatitis in April 1991, but he had had 
the symptoms prior to that. Tr., p. 12.

In March 1992 the veteran submitted an application for a 
TDIU.  He indicated that he had last worked in July 1998, and 
during 1987 he had worked as an electrician.  He had been 
self-employed as an electrician for at least the last five 
years that he worked.  He had two years of college, and 
additional technical training.

In a November 1992 letter a VA physician stated that the 
veteran was treated with a six-month course of Alfa 
Interferon, which did not succeed in eliminating his 
hepatitis.  The physician opined that the veteran's liver 
function was well compensated, though he suffered from 
chronic fatigue, which seemed to limit his activities.  The 
physician felt that the veteran's complaints of fatigue were 
genuine, and were primarily related to his chronic hepatitis 
C infection.

In December 1992 the veteran asserted in his appeal that he 
had been self- employed prior to heart surgery, and had 
attempted to be self-employed since-- but is unable-- due to 
pain and constant suffering from hepatitis.

A May 1995 VA examination report shows the veteran reported 
he had been unable to work as an air conditioning repairman 
secondary to his high degree of lethargy.  It was noted that 
he suffered from residuals of increased lethargy, and had 
chronically increased liver function tests and abdominal 
pain.  The lethargy had inhibited his ability to work 
secondary to the physically demanding job of air conditioner 
repairman.

VA examination of the right elbow in May 1995 revealed the 
veteran could extend fully and flex to 120 degrees. He lacked 
40 degrees of supination, 30 degrees of pronation.  It was 
noted that he had a scar over his radial heal that was well 
healed with tenderness directly over the radial head.  The 
diagnosis was status post left radial head resection 
following an injury with right elbow arthritis and right 
wrist pain.

On a social and industrial survey it was noted that after his 
discharge from the service, the veteran worked at the 
International Paper Plant.  When the plant downsized, he 
tried carpentry for a while, but went back to school for 
refrigeration and air conditioning.  He maintained steady 
employment until 1988, when he had bypass surgery.  He stated 
that after the surgery he felt very weak with flu-like 
symptoms that persisted, and he could not return to work.  He 
described a typical day, which consisted of getting up, 
checking his glucose, eating breakfast, and spending most of 
the day around the house.  He stated that he enjoyed yard 
work, and taking care of his honeybees and chickens.

On VA examination in October 1996 the veteran reported that 
his primary symptoms from his hepatitis C were generalized 
fatigue, no stamina and emotional instability.  Subsequent to 
his surgery he had to give up his electrical business because 
of the fatigue.  The fatigue had been more or less constant 
over the last five to six years.  He described his normal day 
as staying around the house about 90 percent of the time.  He 
denied a history of weight loss.  His appetite was good.

There was no history of increased abdominal girth, peripheral 
edema, gastrointestinal blood loss, vomiting, jaundice, 
fever, chills, abdominal pain, change in mentation or muscle 
aches.  Abdominal ultrasound revealed enlargement of the 
liver measuring 18.0 centimeters in size in the midclavicular 
line.  There was no evidence of discrete mass of the liver.  
The diagnostic impressions were chronic hepatitis C with mild 
cirrhosis by liver biopsy in March 1991, symptoms of fatigue 
consistent with chronic hepatitis.  The veteran had not had a 
repeat liver biopsy and the examiner stated that without one 
it was difficult to determine the extent of cirrhosis.  He 
further noted that based on clinical grounds, the veteran's 
hepatitis disease appeared to be stable.

A May 1997 VA special orthopedic examination of the veteran 
shows he reported that he had developed decreased motion and 
strength in his right arm.  He developed spur formation and 
had to undergo repeat surgery in 1958 for removal of 
heterotopic ossification.  

He had experienced chronic continuous pain with decreased 
strength and decreased range of motion in his right elbow 
over the last five to seven years.

On examination he had range of motion from 5 to 125 degrees 
in his right elbow and 70 degrees of pronation.  He had 60 
degrees of supination, and crepitus and pain of the right 
elbow.  X-rays showed evidence of excision of radial head 
with mild heterotopic ossification and also moderate 
degenerative joint disease of the glenohumeral joint.  The 
diagnoses were status post comminuted radial head fracture, 
status post excision of radial head and early posttraumatic 
arthritis of the right elbow.

On VA examination in May 1998 the veteran's major complaints 
were fatigue and weakness, which he stated had been 
progressive and had forced him to be unable to work.  The 
examiner noted that it was difficult to discern the level of 
fatigue in a patient with hepatitis C; however, that fatigue 
could be a significant feature in a patient with hepatitis C.  
Physical examination revealed no evidence of ascites.  There 
had been no weight gain or loss.  The veteran had hematemesis 
or melena. There was no pain or tenderness.  The liver size 
was about 9 centimeters in the midclavicular line.  There 
were no superficial abdominal veins noted.  Muscle strength 
was good.  There was some upper extremity muscle wasting.

The examiner assessed that the veteran had hepatitis C.  The 
examiner stated that the degree of fatigue associated with 
hepatitis C was difficult to ascertain and was difficult to 
quantify.  The examiner opined that the veteran's 
hypothyroidism, if it were not well controlled, could play a 
part in his fatigue.

A March 2000 VA examination report shows the examiner 
recorded that the veteran's claims file had been fully 
reviewed.  It was noted that in the early 1990's the veteran 
was evaluated for chronic liver disease and the results of 
the work-up had revealed only the presence of hepatitis C 
antibody.  The examiner noted that the liver function tests 
since September 1995 were essentially stable, and starting in 
1998 the serum glutamic oxaloacetic transaminase (SGOT), 
lactic dehydrogenase (LDH) and serum glutamic pyruvic 
transaminase (SGPT) levels had been normal. Only the alkaline 
phosphatase remained mildly elevated.

It was noted that the veteran's primary complaint had been 
fatigue and that he reported he had given up his heating and 
air conditioning business in 1988 following his bypass 
surgery because of excessive fatigue.  The fatigue continued 
and was getting worse.  He could do some work for a short 
period of time, but then had to rest.

The veteran described his typical day, which consisted of 
getting up at 6:00 A.M., eating breakfast, then feeding his 
chickens, ducks, and geese.  He then went to the house he was 
building on his property next to where he lived and worked on 
it.  Thus far he had laid the floor, and was getting ready to 
pour some concrete.  He had not yet framed the house.  He 
stated that he broke for lunch and then went back out, most 
often to work more on the house.  He then had supper, and if 
it were still light, he would go back outside to do more work 
on the house or around the yard.  He then came in, watched 
television and read to 3:00 A.M. or 4:00 A.M.  Since his 
bypass graft in 1988, he had had chronic insomnia and could 
only sleep when he was completely exhausted, and then only 
for a few hours.  He never napped and very seldom rested in 
the afternoon.  He was given sleeping pills, which he stated 
he was reluctant to take more than once a week because of 
fear of addiction.

In addition to fatigue the veteran complained of a "gassy 
feeling" in his chest that he got practically after every 
meal.  The examiner noted his work-up and other studies as 
being normal.  The veteran stated that the gassy feeling was 
so severe and uncomfortable, that he had to sit down and rest 
for at least one hour after each meal.  He had been started 
on Propulsid, which had helped.

On physical examination his liver span was 8-10 centimeters 
by percussion in the midclavicular line.  The liver edge was 
not palpable beneath the right costal margin.  There were no 
palpable masses or fluid wave suggestive of ascites.  The 
examiner's assessment revealed that the laboratory results 
and previous ultrasound results, as well as the veteran's 
history indicated he had minimal liver damage.  He noted that 
the biopsy of March 1991 indicated micro-modular cirrhosis 
was present, but the work-up for other causes of hepatic 
cirrhosis was negative.  

The examiner opined that liver cirrhosis was quite mild.  The 
veteran had no dilatation of the superficial abdominal vein, 
no weight loss or other impairment of health evident.  There 
were no ascites, varices, anemia, thrombocytopenia or 
impaired clotting.

With regard to the veteran's ability to secure and follow 
substantially gainful employment, the examiner noted that the 
veteran asserted his fatigue had begun immediately following 
the bypass graft surgery and necessitated the closure of his 
business.  However, the examiner noted that there was no 
mention at all of fatigue in the medical record until after 
Interferon was begun in September 1991.  

The examiner further noted that the medical record contained 
several references to the patient having no complaints except 
for recurrent upper respiratory tract infections, and 
undertaking a walking program.  He also noted that the 
veteran's history was not of a person who is chronically 
fatigued.  He continued to be quite active around his house, 
and was building a new house by himself.  His primary problem 
seemed more to be that he did not "feel rested," a condition, 
which may well, be the result of what seemed to be chronic 
insomnia.

The examiner concluded that based on the liver function tests 
which had remained completely normal for the past two years 
with the exception of a modestly elevated alkaline 
phosphatase, and based on results of repeated liver and 
spleen ultrasounds which showed no ascites and no increase in 
liver or spleen size or evidence of worsening hepatic 
cirrhosis, he did not believe that the veteran's hepatitis C 
alone would prevent gainful employment.

A VA examination of the right elbow in May 2000 revealed the 
veteran had pain in the right elbow with the only focal 
findings being very mild crepitus on supination and pronation 
of the forearm, and pain on palpation over the medial 
epicondyle of the right elbow.  X-rays of the right elbow 
showed post surgical changes with secondary osteoarthritis, 
unchanged since 1995.  The examiner noted that he had 
reviewed the veteran's claims file, and upon examination of 
the veteran had determined that there was no painful motion 
in the right elbow.  

There was no fatigue, weakness or functional impairment, 
impaired coordination or pain except for mild pain on 
palpation of the medial epicondyle.  The examiner opined that 
the veteran could follow a substantially gainful employment 
with regard to his right elbow.

In September 2000 a private physician stated the veteran's VA 
medical records were reviewed and his current diagnoses 
included hepatitis C, care of micronodular cirrhosis, 
osteoarthritis of the right elbow and the right knee and 
various disease of the lumbosacral spine.  

In March 2003 Dr. PMR, Jr. (initials) the veteran suffered 
from multiple medical problems including hypertension, 
coronary artery disease, Type 2 diabetes, severe arthritis 
and hepatitis C infection.  The physician believed that none 
of these conditions was curable and the veteran would be 
debilitated from them for the remainder of his lifetime.  
Specifically regarding hepatitis C the physician stated the 
course it would take is unclear.  The physician also stated 
that the belief that all of these medical problems would make 
it difficult if not impossible for the veteran to obtain 
meaningful employment in the future.  

Records from Dr. JSH, Jr. (initials) note in March 2003 that 
the veteran had a flare of right elbow pain from swinging a 
hammer while working on building a house.  It was noted he 
had crepitation with range of motion and had a previous 
radial head excision.  The physician stated this was severe 
and the veteran was advised that he should not be performing 
manual labor to which the veteran reportedly stated that he 
had to.  Reports through July 2003 show he continued to work 
on building a house and had right shoulder complaints and 
right hand numbness.  

The record from Conway Hospital shows the veteran underwent a 
laparoscopic cholecystectomy in June 2003 for gallstone 
pancreatitis.  In the operative report the liver was 
described as cirrhotic.  A computerized tomographic (CT) scan 
was read as showing a normal appearing liver.  Physical 
examination noted anicteric sclera, mild to moderate right 
upper quadrant tenderness in the abdomen, atrophic skin.  
Laboratory data reported showed the liver profile within 
normal limits except for alkaline phosphatase.  

Follow up reports from Dr. PMR, Jr. in June 2003 noted the 
veteran continued to have some decreased appetite and 
weakness and a 20 pound weight loss since March.  Examination 
found no tenderness or distention of he abdomen.  Most likely 
the weight loss was deemed an aftermath of this illness.  Dr. 
AME reported in June 2003 that the veteran was eating well 
and in July 2003 that he was doing well but for a small 
suture abscess.

A VA examiner in 2003 stated that the veteran's entire claims 
file and Board remand had been reviewed prior to the 
examination.  The examiner stated that the veteran had been 
anemic with most values below normal and that alkaline 
phosphatase was the only liver function test consistently 
elevated.  Reportedly he had been weak and markedly fatigued 
since a recent cholecystectomy, that he had lost 25 pounds 
since the surgery and that he now stayed around the house all 
day and was too weak to drive.  

According to the examiner the veteran had no abdominal pain 
or complaints, no black or bloody stools or vomiting but had 
anorexia and nausea since the surgery but no days of complete 
disability.  The veteran reported being able to work on a 
house he was building for about one hour at a time and then 
had to rest.  Apparently previously he had stable weight, 
moderately satisfactory appetite, no nausea or vomiting or 
black or bloody stool.  

On examination the veteran was described as well nourished 
and in no acute distress.  His sclerae were anicteric, and 
his skin was not jaundiced.  He had normal active bowel 
sounds, and tenderness to palpation in the entire right side 
of the abdomen.  The examiner noted being unable to precisely 
evaluate the liver size but reported no fluid wave or "caput 
medusa" (dilated cutaneous veins around the umbilicus seen 
in patients with cirrhosis of the liver, Dorland's 
Illustrated Medical Dictionary, 262 (28th ed. 1994).   

The examiner stated that a July 2003 CT scan of the abdomen 
revealed no evidence of hepatic or renal lesions, the liver 
was not enlarged with no evidence of varicies or 
pancreatitis.  

The examiner reported a history of hepatitis C that the 
veteran had fatigue but no full days of disability, stable 
weight, able to drive and ambulate and adequate appetite 
prior to cholecystectomy.  The examiner stated the cause of 
these changes was unclear but temporarily they are more 
likely secondary to surgery rather than the hepatitis C 
itself.

More recent VA clinical records through December 2003 showed 
abdominal ultrasound in November 2002 found the liver 
unremarkable with normal size no evidence of mass or 
intrahepatic ductal dilation.  

A report from Dr. WLM (initials) in March 2004 show the 
veteran was evaluated for neck and back pain and tat his past 
medical history was significant for hepatitis C and diabetes.  
The assessment was cervical spondylosis and multi level 
lumbar spinal stenosis with spondylolisthesis. 

On a VA orthopedic examination in June 2004 the veteran 
reported his entire right arm hurt throughout the day and 
that he had no assistive device.  He was right-hand dominant, 
unable to type or do carpenter or electrical work and unable 
to drive with the right hand.  He was an amateur beekeeper 
and was unable to use his right hand for that.  The examiner 
noted the veteran had a release of longstanding ulnar 
compression and that he reported no sensation in the third, 
fourth and fifth digit f the hand and had minimal use of 
those fingers.  According to the report the veteran was 
unable to grip things, he dropped things including glasses 
and he had no flares of elbow pain.  

On examination, in addition to well-healed surgical scars, 
elbow extension was 15 degrees that diminished to 25 degrees 
with repetition, flexion was 110 degrees and he had pain 
throughout the range of motion.  Pronation was 0-20 degrees, 
supination 0-90 degrees with no diminution with repetitive 
testing but pain throughout the range of motion.  He has -5/5 
strength in all planes about the elbow.  The examiner also 
reported ranges of motion for the fingers of the right and 
noted decreased sensation.  According to the report there 
were no "DeLuca criteria" except as mentioned above.  

In an addendum the examiner noted there was no pain on range 
of motion except as noted above and that all joints noted had 
no additional limitations by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The impression was 
status post right radial head fracture with resection with 
chronic sensory ulna neuropathy with osteoarthritis.  

Criteria

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.
Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340 (2004).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a) (2004).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability. 38 C.F.R. § 
4.15 (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action, or, (5) multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are not met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable. Marginal employment shall not be considered 
substantially gainful employment. For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for the 
termination. 38 C.F.R. § 4.16 (a)

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section. The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue. 38 C.F.R. § 4.16(b).

A veteran may be considered as unemployable upon termination 
of employment, which was provided on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment. With amputations, sequelae of 
fractures and other residuals from date of incurrence, or the 
date the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.

However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, § 4.16 
is not for consideration. 38 C.F.R. § 4.18 (2004).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension. 38 C.F.R. § 4.19 (2004).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the CAVC held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b). Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age. The veteran's work history 
and educational background is also given consideration. 

The authorizing statutory provisions permit a combination of 
objective and subjective criteria. Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the CAVC 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

Specifically, the CAVC indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment. Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). This suggests a 
living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  



VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
TDIU claim appeared substantially complete on its face, as 
the veteran clearly identified the disability in question and 
the benefit sought in the December 1991 VA Form 9 and hearing 
testimony in March 1992. 

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  



The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
July 1992 and January 1995, July 1995 and May 2000 rating 
decisions, as well as the May 2001 and June 2004 Board 
decisions, the November 1992 statement of the case and 
supplemental statements of the case in July 1995, August 
1997, September 1998, December 2000, October 2003 and August 
2004.  In addition, this was further brought to his attention 
through the development completed as a result of several 
Board remands through June 2003. 

In June and July 2003 letters the RO explained the provisions 
of the VCAA.  In the September 2002 statement of the case and 
the October 2003-dated supplemental statement of the case, 
the RO provided the full criteria of the VCAA and made it 
clear that it had applied them to the veteran's claim.

The above documentation specifically provided the veteran 
with notice of the VCAA and explained the respective rights 
and responsibilities under the VCAA.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the service medical records and extensive post service 
private medical treatment reports and correspondence.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the June and July 2003 letters and the 
November 2003 and August 2004 supplemental statements of the 
case, the veteran was clearly advised as to which portion of 
evidence is to be provided by him and which portion is to be 
provided by VA.  That requirement of VA has been satisfied, 
and there is no additional evidence that needs to be 
provided.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a previous decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In the instant case, 
the veteran was provided with initial notice of the 
provisions of the VCAA and its effect on the development of 
his claim.  

The June and July 2003 letters did indicate that the veteran 
should respond within 30 days; however, the most recent 
supplemental statement of the case was not issued until more 
than one year had passed, and at that time he was again 
provided with the equivalent of a de novo review of his 
claim.  He was also afforded the benefit of hearing at the 
RO.

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had 
sufficient time to respond to VCAA notices, and that he has 
given no indication of additional evidence that has not been 
obtained, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, (codified at 38 U.S.C. § 
5103(b)).  

As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded several VA 
examinations and medical reviews.  Accordingly, additional 
examination of the veteran or another medical opinion is not 
warranted.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. App. 1112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to June 2003, when the veteran was 
notified of the VCAA in the context of the TDIU claim.  
However, the case was reviewed subsequently, and he was again 
notified of the impact of the VCAA of 2000 on his claim 
through the supplemental statements of the case.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

Only after the rating decisions in the 1990's were 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  Although it is apparent 
that he received substantial assistance in developing the 
claim as a result of numerous Board remands.

In any event, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the CAVC in Pelegrini II.  The CAVC did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the TDIU claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The June and July notices in essence invited the veteran to 
submit any evidence he had regarding the matter at issue.  

In light of the extensive development and notice to the 
veteran, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


TDIU

The Board recognizes the established policy of VA to accord 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities a TDIU.  38 C.F.R. § 4.16.  However, before a 
finding of total disability is appropriate there must be 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

This is defined as employment "which is ordinarily followed 
by the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the veteran resides."   Moore (Robert) v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

The scheduler threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the combined 
service-connected disability rating is 50 percent.  38 C.F.R. 
§ 4.25.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the CAVC 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
CAVC indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. 7104(c) (West 2002).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

As discussed in detail above, the veteran does not meet the 
percentage prerequisite provided in 38 C.F.R. 4.16(a) for 
consideration of entitlement to a TDIU.  38 C.F.R. § 4.25.  
Nonetheless, he may be entitled to a TDIU based on 
extraschedular considerations under 38 C.F.R. 4.16(b).  

Hence, the Board looks to section 4.16 for a definition of a 
"substantially gainful occupation" and finds the regulation 
provides in paragraph (a) that marginal employment shall not 
be considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person." 38 C.F.R. § 
4.16(a). 

(Neither paragraph (b) nor former paragraph (c) of section 
4.16 contains any information pertinent to an inquiry as to 
the meaning of the terms "employability" or "substantially 
gainful occupation" under § 3.343 as applied to TDIU rating-
reduction cases.).

Although in Moore, the CAVC recognized the need for a clear 
definition of unemployability, it was noted in Faust v West, 
13 Vet. App. 342 (2000) that the VA Secretary had yet to 
issue a clear definition of substantially gainful employment.  
The CAVC articulated definition of engaging in a 
substantially gainful occupation considered both that 
person's abilities and his employment history.  

SSA regulations define substantially gainful activity as work 
that involves doing significant productive physical or mental 
duties; and (b) is done for pay or profit." 20 C.F.R. § 
404.1509 (1999).

More recently the decision in Bowling v. Principi, 15 Vet. 
App. 1 (2001) addressed the application of § 4.16(b) which is 
controlling here.  The CAVC observed that eligibility for a 
TDIU under § 4.16(b) is premised on the claimant's being 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  

The CAVC noted that in Faust it was held that a person is 
engaged in a substantially gainful occupation when that 
occupation provided annual income that exceeded the poverty 
threshold for one person.  Faust v. West, 13 Vet. App. 342, 
355-56 (2000) (emphasis added).  The Bureau of the Census 
recently published the weighted average poverty thresholds 
for 1999.  The threshold for one person (unrelated 
individual) is $9,183 effective October 14, 2003.  68 Fed. 
Reg. 66531 (November 26, 2003). 

However, the question of whether there are unusual 
circumstances, peculiar to this veteran, that prevent him by 
reason of his service-connected disabilities from securing or 
obtaining substantial gainful employment, is applicable since 
the veteran is not gainfully employed.  At least that 
conclusion may be reasonably inferred given that he is a 
self-described amateur beekeeper.

Service connection has been granted for orthopedic, 
neurologic and digestive disorders for which the combined 
schedular evaluation is 50 percent.  

The Board is unable to find that the veteran's service-
connected disabilities render him unable to secure or 
maintain substantially gainful employment.  His service-
connected disabilities and their impact on his employability 
have been discussed in recent medical examinations and 
medical reports which the Board finds are entitled to 
substantial probative weight against the claim for a TDIU.  

Here, the Board is confronted with sorting out the 
relationships between the veteran's service-connected 
disabilities and non-service connected disabilities that 
might impact on his employability.  Although the veteran 
contends that his service-connected disabilities have caused 
him to be unable to be employed, the Board finds substantial 
probative weight against the claim in the VA examinations 
where examiners evaluated his disabilities and did not find 
them sufficient to render him unemployable.  In addition, a 
private physician who recently commented on the extent of his 
disabilities did not conclude the service-connected 
disabilities alone prevented employment.  The Board notes 
that the veteran is not service connected for disabilities 
that are listed as resulting in unemployability.

The recent VA examinations articulate the precise bases for 
finding the service connected right elbow and hepatitis C 
residuals did not result in his inability to work.  These 
reports offered no support to the VA TDIU claim.  The two 
recent VA examinations assessed the impact of service 
connected disabilities on employability and did not conclude 
any of the disabilities would render him unemployable after 
considering limitations that might exist.  The most recent 
evaluation of the right upper extremity appeared to produce 
minimal symptoms that did not substantiate the veteran's 
self-reported level of functional impairment.  The Board must 
assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The medical opinions appear to have been based upon a 
consideration of the pertinent record in each instance that 
took into account his various disabilities.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

After reviewing the record, the Board finds that the 
veteran's service-connected disabilities are not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.  

In essence, the Board believes that the medical evidence of 
record as discussed herein does tend to support the 
proposition that he is not unemployable solely due to his 
service-connected disabilities.  In fact, viewed objectively, 
it preponderates against the claim.  

Thus, the Board believes there is medical and nonmedical 
evidence against the claim.  The preponderance of competent 
and probative evidence of record demonstrates that the 
veteran's service-connected disabilities do not prevent him 
from securing and following substantially gainful employment.  
Thus, referral for extraschedular consideration is not 
warranted.  Recently he told a private examiner he was 
building a house and he was advised against performing manual 
labor.  The examiner did not rule out all types of labor, 
which could include sedentary occupations.  

In this case the relevant criterion of section 4.16(b) 
instruct that a TDIU claimant be unable to secure and follow 
a substantially gainful occupation on account of service-
connected disabilities.  The medical evaluations that VA 
completed to determine unemployability found no basis for the 
rating on account of service-connected disabilities and took 
into account facts specific to the veteran's claim.  He has 
been unsuccessful in obtaining or maintaining employment for 
many years as evidenced through the record, but this is the 
result not shown to result from service-connected 
disabilities.  It is important to note that overall, the 
examiners have not attributed unemployability solely to a 
service-connected disability.  

Thus, the Board does not resort to speculation as to the 
veteran's ability work in view of the recent medical 
statements on his ability to work with service-connected 
disabilities, and there is no indication from the stated 
functional impairment noted from neuropathy that this in 
anyway substantially alters the previous conclusions 
regarding the impact of service-connected disabilities.  His 
previous occupational history and educational achievements 
are noted, and show he was able to work with his service-
connected disabilities.  He has been able to engage in manual 
labor although being advised against it, which is probative 
evidence of the level of impairment from service-connected 
disabilities.  

Thus, examiners undoubtedly were aware of his disabilities 
and took into account limitations on work activity imposed by 
the service-connected disabilities.  However the overwhelming 
weight of the evidence shows the unemployability is more 
likely the result of nonservice-connected disability.  See 
for example Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  
Because the evidence does not show that the appellant's 
service-connected disabilities, by themselves, render him 
unemployable, there is no basis to support an extraschedular 
TDIU rating.  See DeBeaord v. Principi, __Vet. App.___ 
(2004).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



